After Remand from the Alabama Supreme Court

PER CURIAM.
This court, on April 22, 2005, affirmed the circuit court’s judgment, without an opinion. Jefferson Smurfit Corp. (U.S.) v. Surtees (No. 2030987, April 22, 2005), 945 So.2d 496 (Ala.Civ.App.2005) (table). This court’s judgment has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte Jefferson Smurfit Corp. (U.S.), 951 So.2d 659 (AIa.2006). In compliance with the Supreme Court’s opinion, the judgment of the circuit court is reversed, and the cause is remanded for further proceedings consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED.
All the judges concur.